      Case 7:19-cv-07516-CS-PED




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     -X

SYLVIA RUIZ,

                      Plaintiff,

vs.                                                            Civil Action No.:
                                                               7:19-CV-07516-CS-PED


ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
                                                    -X



                                               ORDER


       AND, NOW, this              _day of January, 2020, upon consideration of Plaintiff's Motion


for an extension of time to file his motion for judgment on the pleadings,

       IT IS HEREBY ORDERED that Plaintiff's Motion is GRANTED. Plaintiff's motion is

due March 10, 2020. Defendant's motion and brief is due May 11, 2020. Plaintiff's reply, if


any, is due May 25, 2020.




Entered:
